Simmons, Justice.
1. The facts of this case will be found in the official report. The court did right in overruling the motion for a new trial upon the 1st, 2d and 3d grounds thereof. The verdict is sustained by the evidence; it is not against the weight of evidence; nor is it contrary to law, as alleged in these three grounds.
2. The 4th ground is, “ Because the court ruled out the statement of Marion Dave or of defendants to the officers in searching his house, at the time his house was searched and the meat charged to have been stolen found, as to where said defendant got such meat.” We do not understand what this ground means. It does not recite what the statement referred to was, nor when it was made, nor what witness testified to it, whether a witness for the State or for the defendant. It is so vague and uncertain that it is impossible for us to consider it, and we decline to do so.
Judgment affirmed.